Citation Nr: 0639817	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied claims of service connection for 
epididymitis, right knee disorder, left knee disorder, scars, 
right ankle disorder, left ankle disorder, exposure to 
asbestos, and exposure to ionizing radiation.  In his March 
2005 VA Form 9, the veteran withdrew the latter two claims.  
Thereafter, a May 2005 rating decision granted service 
connection for right knee chondromalacia with subluxation, 
epididymitis, and scar, right testicle, which is considered a 
full grant of benefits concerning those issues on appeal.  

In December 2005, the veteran failed to appear for a 
scheduled hearing before a Veterans Law Judge, and as such 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, a 
remand is necessary for additional evidentiary development.

The veteran alleges that prior to military service his left 
knee and bilateral ankles had not bothered him.  A review of 
his service medical records shows a July 1997 Report of 
Medical History for the purpose of enlistment, and an 
attending physician noted that the veteran had had a left 
knee sprain at age 17 that had not recurred.  During service, 
the veteran was treated in December 1998 and February 1999 
for right knee pain, and in March 1999 and October 2000 for 
right ankle pain.  An October 2000 x-ray report noted pain 
bilateral mallelous right ankle and a normal ankle.  On a 
June 2001 Report of Medical History for the purpose of 
separation the veteran stated that he had had "knee 
trouble" and "swollen or painful joints" due to running in 
the military.  

In April 2005, the veteran underwent a VA examination.  The 
examiner diagnosed the veteran as having probable 
chondromalacia patellae, bilaterally, with objective factors 
of crepitus and slight subluxation with full range of motion.  
Also, the examiner noted a bilateral ankle injury, and was 
"unable to conclude a specific diagnosis at this time, there 
is no pathology to render a diagnosis.  There are no 
objective factors except for crepitus with full range of 
motion both ankles."  

The preceding examination report, however, showed that the 
only source of information for the examiner was the veteran.  
Thus, the veteran's claims file was not reviewed.  Also, a 
nexus opinion was not offered.

As such, another examination is necessary, and review of the 
service medical records might otherwise inform a diagnosis 
concerning a current ankle problem (especially in light the 
April 2005 examiner's objective finding of crepitus).  See 
Wilson v. Derwinski, 2 Vet. App. 16, 21 (1991) (recognizing 
that an adequate medical examination should take into account 
the prior records of medical treatment, and include a medical 
opinion as to whether the veteran's current disabilities were 
in any way related to military service).  

Accordingly, the case is REMANDED for the following action:

1.  RO should send letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the veteran is 
provided relevant information concerning a 
disability rating and effective date.  
Also, the letter should request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The veteran should undergo a VA 
examination.  The examiner should review 
the entire claims file, including service 
medical records, and taking into 
consideration the veteran's contentions of 
in-service events, opine whether it is at 
least as likely as not that any diagnosed 
left and right ankle disability, and left 
knee disability, are related to service.  

3.  Then, the RO should readjudicate 
claims of service connection for a left 
knee disability, a right ankle disability, 
and a left ankle disability.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



